DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pal et al. (US 2018/0033220 A1, hereinafter Pal).
Regarding claims 1, 10 and 19, Pal discloses a method/computing device and  one or more non-transitory computer-readable media storing instructions that, when executed by a computing device, cause the computing device to: 
at least one processor (see para. 01365); 


 receive, from a first sensor device, first source data comprising driving data associated with a first vehicle over a first time period (see para. 0028);
 determine, based on the first source data, that the first vehicle experienced an event, resulting in an event output (see para. 0028); and
 generate, in response to determining the event, a request for a second sensor device to send second source data associated with the first vehicle over the first time period (see para. 0035, 0096, 0099-0100, 0120 and figure 2. Pal’s system receives supplemental data from a second sensor devices (i.e. smartphone , smart watch, etc,). The system  receives supplementary movement dataset generated (location and motion) associated with multiple sources); 
receive, from a sensor device, the second source data (see para. 0033-0035);
 determine, based on a comparison of the first source data to the second source data, an event comparison output (see para. 0033-0035, 0094, 0100 and 0103); 
determine that the event comparison output exceeds a comparison threshold (see para. 0033-0035); and 
send, in response to determining that the event comparison output exceeds the comparison threshold, an indication of the event (see para. 0033-0035 and 0094-0095).  
Regarding claims 2, 11 and 20, Pal discloses the computing device/method and the nnon-transitory computer readable media of claims 1, 10 and 19 respectively, wherein determining that the first vehicle experienced the event comprises comparing the first source data 
Regarding claims 3 and 12, Pal discloses the computing device and method of claims 1 and 10 respectively, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: 
determine that the event comparison output does not exceed the comparison threshold (see para. 0111); and
 update, in response to determining that the event comparison output does not exceed the comparison threshold, the one or more machine learning datasets used for event determination (see para. 0111).  
Regarding claims 4 and 13, Pal discloses the computing device and method of claims 3 and 12 respectively, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: 
generate, in response to determining that the event comparison output exceeds the comparison threshold, one or more commands directing a mobile device to cause display of an event confirmation (see para. 0115-0116);
 establish a wireless connection with the mobile device (see para. 0066); and 
send, to the mobile device and while the wireless connection is established, the one or more commands to the mobile device (see para. 0135-0136).  
Regarding claims 5 and 14, Pal discloses the computing device and method of claims 1 and 10 respectively, wherein the first sensor device is a sensor of a first mobile device or a first vehicle sensor (see para. 0066-0067).  
Regarding claims 6 and 15, Pal discloses the computing device and method of claims 5 and 14 respectively, wherein the second sensor device is a sensor of a second mobile device or a second vehicle sensor (see para. 0065-0067).  
Regarding claims 7 and 16, Pal discloses the computing device and method of claims 1 and 10 respectively, wherein the first sensor device is located in the first vehicle and the second sensor device (see para. 0033-0035 and 0065).  
Regarding claims 8 and 17, Pal discloses the computing device and method of claims 1 and 10 respectively, wherein the computing device is part of an event analysis server with wireless connections established with the first sensor device and the second sensor device (see para. 0033-0035 and 0065).  
Regarding claims 9 and 18, Pal discloses the computing device and method of claims 1 and 10 respectively, wherein the first source data includes a first type of data, and wherein the second source data includes a second type of data different than the first type of data (see para. 0028-0030, the system collects at least location and motion data from different vehicles).  
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant(s).  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant(s) disclosure to further show the general state of the art.


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that that Pal fails to teach “determine, based on the first source data, that the first vehicle experienced an event, resulting in an event output; and generate, in response to determining the event, a request for a second sensor device to send second source data associated with the first vehicle over the first time period” as recited in claim 1.
In response the Examiner respectfully disagrees and draws attention to paragraphs 0035, 0096, 0099-0100, 0120 and figure 2. Pal’s system receives supplemental data from a second sensor devices (i.e. smartphone , smart watch, etc.) during a first time period based on the vehicle experiencing an event. It generates a comparison with an accident detection threshold. 

	In response the Examiner respectfully disagrees and draws attention to paragraphs 0094, 0100 and 0103. Pal’s system compares movement data and supplemental data to threshold conditions to determine vehicular accident events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864